In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00018-CV

IN RE C.A., INDIVIDUALLY AND AS           §   Original Proceeding
NEXT FRIEND OF M.D.A., A MINOR
CHILD, AND AS NEXT FRIEND OF              §   67th District Court of Tarrant County,
D.T.A., AN INCAPACITATED ADULT;               Texas
AND M.A., INDIVIDUALLY, Relators
                                          §   Trial Court No. 067-309719-19

                                          §   July 1, 2021

                                          §   Memorandum Opinion by Justice
                                              Birdwell

                                   JUDGMENT

      This court has considered relators’ petition for writ of mandamus and holds

that the petition should be conditionally granted. Accordingly, we conditionally grant

the writ of mandamus, and we direct the trial court to vacate its January 15, 2021

order compelling D.T.A. to appear for deposition and quash the deposition until it

conducts a competency examination of D.T.A.

      It is further ordered that real parties in interest Don Davis Auto Group, Inc.

d/b/a and f/k/a Don Davis Toyota and Don Davis, Inc. d/b/a and f/k/a Don
Davis Toyota shall pay all of the costs of this proceeding, for which let execution

issue.

                                    SECOND DISTRICT COURT OF APPEALS


                                    By /s/ Wade Birdwell
                                       Justice Wade Birdwell